Citation Nr: 1712730	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  05-13 540	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal has been transferred to the RO in Montgomery, Alabama.

In May 2009 and July 2014, the Veteran testified at hearings before the undersigned Veterans Law Judge.  Transcripts of those proceedings have been associated with the claims file. 

In June 2009 and April 2011, the Board remanded this issue for additional development.  In a December 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 joint motion for remand (JMR), the Court vacated the December 2011 Board decision and remanded the matter for compliance with the terms of the JMR.

In November 2012, September 2014, and January 2016, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded the above claim in an attempt to obtain any additional, available service treatment records pertaining to treatment of the Veteran's low back, as well as to obtain service personnel records.  Notably, the claims file already had packages of service treatment records that had been obtained in 1970 and 2003.  In April 2015, the National Personnel Records Center (NPRC) responded that they were forwarding all available records.  The records sent consisted of the Veteran's service personnel records.  In the prior remand, the Board had requested that if no records were found (in this case that would be additional service treatment records) that a formal finding of unavailability be promulgated.  

In January 2016, the Board found that the formal finding and notice to the Veteran had not been accomplished.  See Board Remand, 4 (Jan. 12, 2016) (VBMS).  Specifically, the Board directed the AOJ to prepare a "Memorandum of Unavailability documenting all of VA's actions to obtain service treatment records pertaining to the Veteran's treatment for his low back disability . . ."  See id.  The Board further directed the AOJ to ask the Veteran to identify places at which he received treatment for his low back between 1970 and 1999.  See id.

In May 2016, the AOJ sent the Veteran a letter, which stated in pertinent part, "We have determined that these [service treatment] records cannot be located and therefore are unavailable for review.  All efforts to obtain the needed information have been exhausted and based on these facts, we have determined that further attempts to obtain the records would be futile."  See Letter to Veteran, 1 (May 23, 2016) (VBMS).  The letter noted that the claims file contained documentation of the written and telephonic efforts made to attempt obtaining these records, but did not provide more specific information.  See id.  

In November 2016, the Veteran's attorney essentially argued that the AOJ failed to substantially comply with the directives of the January 2016 remand.  Specifically, he argued that the AOJ failed to prepare an adequate Memorandum of Unavailability and also failed to ask for the Veteran to identify places where he received treatment between 1970 and 1999.  See Attorney Letter, 2 (Nov. 10, 2016) (VBMS).

Based on the facts discussed above, the Board agrees that the AOJ did not substantially comply with its prior remand directive.  Specifically, the Board directed the AOJ to prepare a formal document containing information that would enable the Veteran and his attorney to understand that VA had truly satisfied its duty to assist.  Instead, the AOJ issued a form letter, directing the Veteran to review the entire claims file.  See Letter to Veteran, 1 (May 23, 2016) (VBMS).  This generalized approach does not accomplish the objectives set forth by the Board in its prior remand.  Consequently, the Board finds that the AOJ failed to substantially comply with its remand directives and further finds that additional development is necessary to fairly adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board acknowledges the Veteran's contention that the AOJ failed to direct him to identify places where he received treatment between 1970 and 1999.  See Attorney Letter, 2 (Nov. 10, 2016) (VBMS).  However, the Board finds that this correspondence effectively demonstrates that the Veteran had constructive notice of the need to identify locations of prior treatment.  With the claim already being remanded for additional development, the Veteran will have another opportunity to submit any relevant information, to include the locations where he received treatment for his low back between 1970 and 1999. 
  
Accordingly, the case is REMANDED for the following action:

1.  Prepare a Memorandum of Unavailability, which specifically documents all of VA's actions to obtain service treatment records pertaining to the Veteran's treatment for his low back disability, including at military medical facilities located in Wiesbaden, Mainz, Heidelberg, and Stuttgart Germany from 1968 to 1970.  A copy should be provided to the Veteran's representative.  

2.  Provide the Veteran with an appropriate period of time to identify the places where he received treatment for his low back between 1970 and 1999.  With any necessary assistance from the Veteran, attempt to obtain the records of any such identified treatment.  The Veteran and his representative should be advised of the efforts in this regard consistent with VA's regulatory obligations. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




